DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 10/14/2020, 2/23/2021, 10/04/2021, and 3/03/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “from about 770 nm to about 790 nm” is stated in line 9. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the range of wavelengths as claimed by the applicant are indefinite because the precise claimed range cannot be defined, and therefore one of ordinary skill would not know which wavelengths should be included in the claimed range of 770 nm to 790 nm. For these reasons, the claim is unclear and is rejected for indefiniteness. 
Regarding claim 2, the limitation ““from about 770 nm to about 790 nm” is stated in lines 1-2 and is rejected for indefiniteness with similar rationale to the limitation of claim 1. 
Claim 13 recites the limitation "the fluorescence exposure frame" in lines 1-2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 21, the limitation “from about 600 nm to about 670 nm” is stated in lines 2-3 and is rejected for indefiniteness with similar rationale to the limitation of claim 1.
Regarding claim 22, the limitation “from about 770 nm to about 790 nm” is stated in line 2 and is rejected for indefiniteness with similar rationale to the limitation of claim 1.
Claims dependent upon rejected claims are also rejected for indefiniteness, therefore dependent claims 3-12, 14-20 and 23-25 are also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8, 10-11, 15, 17, 21, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanquart et al. (U.S. Pub. No. 20160183775) hereinafter Blanquart ‘775.
Regarding claim 1, Blanquart ‘775 teaches:
A system (abstract) comprising: 
an emitter for emitting pulses of electromagnetic radiation ([0006], electromagnetic emitter 100 as shown in figure 1; [0043]-[0045], emitter 100, tuned to emit electromagnetic radiation and may pulse light; [0046]-[0047]); 
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation ([0006], sensor for use in producing an image as shown in figure 1; [0043]-[0045], monochromatic sensor 120, with pixel array 122; [0046]-[0047]); and 
a controller comprising a processor in electrical communication with the image sensor and the emitter ([0045], supporting circuitry; [0048], one or more processors; [0052]; [0056], one or more processors 152); 
wherein the controller synchronizes timing of the pulses of electromagnetic radiation during a blanking period of the image sensor ([0064], blanking time 216; [0065]; [0068]; [0088], “It should be noted that by pulsing during blanking period (time during which the sensor is not reading out the pixel array), the sensor is insensitive to differences/mismatches between lasers of the same kind and simply accumulates the light for the desired output”); and 
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 770 nm to about 790 nm ([0047], “including all visible and non-visible wavelengths”; [0141], the wavelengths as taught in this paragraph (465, 532, and 639 nm) and depicted in figure 25 are considered to be “about” 770 nm to “about” 790 nm since the scope of the term “about” is not specified (see also 112(b) rejection above). Considering the orders of magnitude difference between wavelengths for different kinds of EM radiation, these teachings on the nm scale would teach to claimed elements also on the nm scale; [0171], “may include any and all wavelengths of electromagnetic energy”).
Regarding claim 5, Blanquart ‘775 teaches all of the limitations of claim 1. Blanquart ‘775 further teaches:
wherein the image sensor is configured to generate a plurality of exposure frames ([0112], “In an embodiment, exposure inputs may be input at different levels over time and combine in order to produce greater dynamic range”), wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter and produces a dataset corresponding in time with each pulse of electromagnetic radiation to generate a plurality of datasets corresponding to the plurality of exposure frames (figures 7A-D, the Green, Red, and Blue exposure frames create a full dataset corresponding to the plurality of exposure frames; [0086]-[0088]; [0112]; figure 22).
Regarding claim 6, Blanquart ‘775 teaches all of the limitations of claim 5. Blanquart ‘775 further teaches:
wherein the plurality of exposure frames and the plurality of datasets are combined to form an image frame (figure 1, image of object 110; [0043]-[0047], see “reconstruct the image by combining the data sets at 130” in paragraph [0047]; [0086]-[0088]; [0112]).
Regarding claim 8, Blanquart ‘775 teaches all of the limitations of claim 1. Blanquart ‘775 further teaches:
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a green partition of electromagnetic radiation, a red partition of electromagnetic radiation, and a blue partition of electromagnetic radiation (figure 1, 105a-105c; [0045]; [0047]).
Regarding claim 10, Blanquart ‘775 teaches all of the limitations of claim 1. Blanquart ‘775 further teaches:
wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprise electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse (see figure 1, 105a-c and figures 7A, 7B, and 7C in which the radiation emitted at the red, blue and green wavelengths are emitted simultaneously as a single pulse; [0043]-[0047]; [0086]-[0088]).
Regarding claim 11, Blanquart ‘775 teaches all of the limitations of claim 1. Blanquart ‘775 further teaches:
wherein at least one pulse of the pulses of electromagnetic radiation emitted by the emitter results in an exposure frame created by the image sensor (figure 1, the image sensor picks up the pulses from the pixel array; [0043]-[0047]; [0112]), wherein the system further comprises a display for displaying two or more exposure frames as an overlay image ([0084], “This may be done to emphasize a certain aspect of the scene, with the IR data simply being overlaid with the other data in the video output to make the desired emphasis”; see also [0074]).
Regarding claim 15, Blanquart ‘775 teaches all of the limitations of claim 1. Blanquart ‘775 further teaches:
wherein the blanking period of the image sensor corresponds to a time between a readout of a last row of the pixel array and a beginning of a next readout cycle of the pixel array ([0064], “The time between the last row readout and the next readout cycle may be called the blanking time 216.”).
Regarding claim 17, Blanquart ‘775 teaches all of the limitations of claim 1. Blanquart ‘775 further teaches:
wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate an image frame (see figure 1, 105a-c and figures 7A, 7B, and 7C in which the radiation emitted at the red, blue and green wavelengths are emitted as two or more pulses of radiation and are sensed by the pixel array 110 to generate an image; [0043]-[0047]; [0086]-[0088]).
Regarding claim 21, Blanquart ‘775 teaches all of the limitations of claim 1. Blanquart ‘775 further teaches:
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation with a wavelength from about 600 nm to about 670 nm ([0141], as shown in figure 25, the laser diode sources include wavelength at 639 nm which is within the claimed range).
Regarding claim 23, Blanquart ‘775 teaches all of the limitations of claim 1. Blanquart ‘775 further teaches:
further comprising a display for displaying a video stream captured by the image sensor (figures 7A-D, the Green, Red, and Blue exposure frames create a full dataset corresponding to the plurality of exposure frames; [0013], frame of video; [0072]; [0086]-[0088], video standards; [0112]; figure 22, wherein the video stream ([0084], “This may be done to emphasize a certain aspect of the scene, with the IR data simply being overlaid with the other data in the video output to make the desired emphasis”) is assigned a visible color ([0028], “This can range from basic algorithms for the purpose of correcting non-idealities, which may, for example, arise from variations in amplifier behavior, to full image signal processing (ISP) chains, providing video data in the standard sRGB color space for example (cameras-on-chip)”) for use on the display ([0060], “Display device 180 includes any type of device capable of displaying information to one or more users of computing device 150. Examples of display device 180 include a monitor, display terminal, video projection device, and the like”) that is 8- bit or 16-bit or n-bit ([0106], “The component resolution may be typically between a range of about 10-24 bits, but should not be limited to this range as it is intended to include resolutions for components that are yet to be developed in addition to those that are currently available”).
Regarding claim 25, Blanquart ‘775 teaches all of the limitations of claim 1. Blanquart ‘775 further teaches:
wherein the emitter ([0045], “an emitter electronically, such that they are synced during operation for both receiving the emissions and for the adjustments made within the system”) is configured to emit a sequence of pulses of electromagnetic radiation repeatedly (figure 1, image sensor picks up the pulses of Red, Blue and Green from the pixel array; [0043]-[0045], emitter 100, tuned to emit electromagnetic radiation and may pulse light; [0046]-[0047]) sufficient for generating a video stream comprising a plurality of image frames ([0028], “arise from variations in amplifier behavior, to full image signal processing (ISP) chains, providing video data in the standard sRGB color space for example (cameras-on-chip)”), wherein each image frame in the video stream comprises data from a plurality of exposure frames each corresponding to a pulse of electromagnetic radiation (figures 7A-D, the Green, Red, and Blue exposure frames create a full dataset corresponding to the plurality of exposure frames; [0013], frame of video; [0072]; [0086]-[0088], video standards; [0112]; figure 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart ‘775 as applied to claim 1 above, and further in view of Saito et al. (U.S. Pub. No. 20180014901) hereinafter Saito.
Regarding claim 2, Blanquart ‘775 teaches all of the limitations of claim 1. Blanquart ‘775 further fails to teach:
wherein the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm is an excitation wavelength that causes one or more reagents to fluoresce at a wavelength that is different from the excitation wavelength
However, the analogous art of Saito of a light illumination and detection device for use in medical procedures (abstract) teaches:
wherein the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm is an excitation wavelength that causes one or more reagents to fluoresce at a wavelength that is different from the excitation wavelength ([0019], “In utilizing the surgery support system 100, a light-sensitive substance is delivered into blood etc. of the patent 120 undergoing surgery. The light-sensitive substance is a substance that fluoresces when receiving excitation light. In the first embodiment, a case will be described using indocyanine green (hereinafter, abbreviated as "ICG") as an example of the light-sensitive substance. ICG has medical approval and is a reagent available for a human body. When delivered into the blood, ICG is accumulated in an affected part 130 where blood or lymph flow stagnates. When irradiated with infrared excitation light of approx. 800 nm, ICG emits infrared fluorescent light of approx. 850 nm in peak wavelength”; [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 to incorporate the excitation light that fluoresces a reagent at a different wavelength as taught by Saito because it enables the system to accurately specify a region of interest in which accumulation of the reagent occurs with a sensor system that is filtered to be sensitive to the fluoresced wavelength. This reduces noise and provides a higher quality detected signal to the user (Saito, [0019]; [0028]). 
Regarding claim 3, Blanquart ‘775 teaches all of the limitations of claim 1. Blanquart ‘775 further fails to teach:
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent
However, the analogous art of Saito of a light illumination and detection device for use in medical procedures (abstract) teaches:
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent ([0019], “In utilizing the surgery support system 100, a light-sensitive substance is delivered into blood etc. of the patent 120 undergoing surgery. The light-sensitive substance is a substance that fluoresces when receiving excitation light. In the first embodiment, a case will be described using indocyanine green (hereinafter, abbreviated as "ICG") as an example of the light-sensitive substance. ICG has medical approval and is a reagent available for a human body. When delivered into the blood, ICG is accumulated in an affected part 130 where blood or lymph flow stagnates. When irradiated with infrared excitation light of approx. 800 nm, ICG emits infrared fluorescent light of approx. 850 nm in peak wavelength”; [0025]; [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 to incorporate the excitation light that fluoresces a reagent at a wavelength as taught by Saito because it enables the system to accurately specify a region of interest in which accumulation of the reagent occurs with a sensor system that is filtered to be sensitive to the fluoresced wavelength. This reduces noise and provides a higher quality detected signal to the user (Saito, [0019]; [0028]). 
Regarding claim 12, Blanquart ‘775 teaches all of the limitations of claim 1. Blanquart ‘775 further fails to teach:
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent, and wherein pulsing the excitation wavelength results in the image sensor generating a fluorescence exposure frame indicating a location of the reagent within a scene
However, the analogous art of Saito of a light illumination and detection device for use in medical procedures (abstract) teaches:
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent, and wherein pulsing the excitation wavelength results in the image sensor generating a fluorescence exposure frame indicating a location of the reagent within a scene ([0019], “In utilizing the surgery support system 100, a light-sensitive substance is delivered into blood etc. of the patent 120 undergoing surgery. The light-sensitive substance is a substance that fluoresces when receiving excitation light. In the first embodiment, a case will be described using indocyanine green (hereinafter, abbreviated as "ICG") as an example of the light-sensitive substance. ICG has medical approval and is a reagent available for a human body. When delivered into the blood, ICG is accumulated in an affected part 130 where blood or lymph flow stagnates. When irradiated with infrared excitation light of approx. 800 nm, ICG emits infrared fluorescent light of approx. 850 nm in peak wavelength”. Furthermore, the location of the reagent within the image with fluorescence (fluorescence exposure frame) is determined: “Accordingly, it becomes possible to specify a region of the affected part 130 if a region (ICG light-emitting region) emitting infrared fluorescent light can be detected”; [0025]; [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 to incorporate the excitation light that fluoresces a reagent at a wavelength as taught by Saito because it enables the system to accurately specify a region of interest in which accumulation of the reagent occurs with a sensor system that is filtered to be sensitive to the fluoresced wavelength. This reduces noise and provides a higher quality detected signal to the user (Saito, [0019]; [0028]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart ‘775, in view of Saito as applied to claim 3 above, and further in view of Cline et al. (U.S. Pub. No. 20080177140) hereinafter Cline. 
Regarding claim 4, the combined references of Blanquart ‘775 and Saito teach all of the limitations of claim 3. Primary reference Blanquart ‘775 further fails to teach:
further comprising a filter that prevents the excitation wavelength from being sensed by the image sensor and permits a relaxation wavelength of the reagent to be sensed by the image sensor
However, the analogous art of Cline of a system for generating multi-wavelength fluorescence and reflectance images (abstract) teaches:
further comprising a filter that prevents the excitation wavelength from being sensed by the image sensor and permits a relaxation wavelength of the reagent to be sensed by the image sensor ([0037]-[0038], the filters block the excitation light at the excitation light wavelength ranges and allows fluorescence (relaxation wavelength of the reagent) to be sensed by the camera at a specified wavelength range).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 and Saito to incorporate the filter that prevents an excitation wavelength from being sensed while permitting a reagent to be sensed as taught by Cline because it enables the system to define particular wavelengths of light to be imaged by the image sensor according to the desired fluorescence and reflectance imaging. This reduces interference and noise, which produces higher quality images of the target region (Cline, [0033]; [0037]-[0038]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart ‘775 as applied to claim 1 above, and further in view of Blanquart et al. (WO2014018936) hereinafter Blanquart ‘936 (see attached WO publication for citations). 
Regarding claim 7, primary reference Blanquart ‘775 teaches all of the limitations of claim 1. Primary reference Blanquart ‘775 further fails to teach:
wherein the pixel array of the image sensor is a dual sensitivity pixel array comprising a plurality of pixels sensitive to long exposure and a plurality of pixels sensitive to short exposure
However, the analogous art of Blanquart ‘936 of a system and method for producing an image in light deficient environments by controlling a light source with a pulsed component (abstract) teaches:
wherein the pixel array of the image sensor is a dual sensitivity pixel array comprising a plurality of pixels sensitive to long exposure and a plurality of pixels sensitive to short exposure ([00122], “For the red and blue frames it means that the pulsing must be controlled in conjunction with the exposure periods so as to, e.g., provide blue light from the start of the long exposure and switch to red at the point that the short exposure pixels are turned on (both pixel types have their charges transferred at the same time)”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 to incorporate the plurality of pixels for short and long exposure and switching for each of the frames as taught by Blanquart ‘936 because it enables a configuration of exposure periods and illumination periods to be synchronized in such a way that provides the widest possible dynamic range video. This enables individual image components to be enhanced and provides the user with higher quality images (Blanquart ‘936, [00121]-[00122]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart ‘775 as applied to claim 1 above, and further in view of Grove et al. (U.S. Pub. No. 20090204109) hereinafter Grove. 
Regarding claim 9, primary reference Blanquart ‘775 teaches all of the limitations of claim 1. Primary reference Blanquart ‘775 further fails to teach:
wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration
However, the analogous art of Grove of a dermatologic treatment apparatus with a light source and an eye-safe method (abstract) teaches:
wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration ([0199], “pulse, or pulse duration, is intended to include not only a single pulse in the conventional sense, but also a train of discrete pulses ("sub-pulses") or modulated pulse over the same time duration. In general, for the purposes of this patent application, these sub-pulses are considered to be one pulse if the time duration between the start of the first sub-pulse and the end of the last sub-pulse in a group is less than the time period between groups of such sub-pulses”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 to incorporate the plurality of sub-pulses as taught by Grove because it enables the system to provide more finely tuned application of illumination or laser light energy to a target tissue structure. Radiant light energy at levels to apply fluence to the tissue can cause side effects, and by more precisely configuring the pulses of light, these additional issues can be minimized (Grove, [0009]; [0011]-[0012]). 
Claims 13-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart ‘775 as applied to claims 10 or 11 or 1 above, and further in view of Dunki-Jacobs et al. (U.S. Pat. No. 8626271) hereinafter Dunki-Jacobs. 
Regarding claim 13, primary reference Blanquart ‘775 teaches all of the limitations of claim 10. Primary reference Blanquart ‘775 further fails to teach:
wherein the controller is further configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure based on the fluorescence exposure frame
However, the analogous art of Dunki-Jacobs of a system for examining a patient based on varying wavelengths of excitation radiation (abstract) teaches:
wherein the controller is further configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure based on the fluorescence exposure frame (col 6, lines 8-32, “The fluorescent tagged mAb after binding to the cancer cells and being exposed to the fluorescence excitation beam of radiation will emit a fluorescence wavelength(s) that is then detected and displayed on the image display system. The image showing the location of the fluorescence on or within the area of the anatomy indicates to a surgeon where the cancerous cells are located, so that the cancerous cells can all be removed during surgery”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 to incorporate the determination of the critical tissue structure based on the fluorescence exposure as taught by Dunki-Jacobs because it enables the precise detection of main cancer sources such as a lump or tumor as well as cancerous cells in margin areas surrounding the source. This improvement in visualization enhances the effectiveness of diagnostics and associated treatments (Dunki-Jacobs, col 6, lines 8-32). 
Regarding claim 14, primary reference Blanquart ‘775 teaches all of the limitations of claim 11. Primary reference Blanquart ‘775 further fails to teach:
wherein the controller is further configured to: 
receive the location of the critical tissue structure from the corresponding system; 
generate an overlay frame comprising the location of the critical tissue structure within the scene; and 
combine the overlay frame with a color image frame depicting the scene to indicate the location of the reagent within the scene
However, the analogous art of Dunki-Jacobs of a system for examining a patient based on varying wavelengths of excitation radiation (abstract) teaches:
wherein the controller is further configured to: 
receive the location of the critical tissue structure from the corresponding system (col 6, lines 8-32, “The fluorescent tagged mAb after binding to the cancer cells and being exposed to the fluorescence excitation beam of radiation will emit a fluorescence wavelength(s) that is then detected and displayed on the image display system. The image showing the location of the fluorescence on or within the area of the anatomy indicates to a surgeon where the cancerous cells are located, so that the cancerous cells can all be removed during surgery”); 
generate an overlay frame comprising the location of the critical tissue structure within the scene (col 6, lines 8-32, “This technique is an improvement in visualizing the cancerous cells in the anatomy, which includes the surrounding the anatomy, lymph nodes, etc., surrounding the main cancer source (i.e. a lump or tumor). The anatomy surrounding the main cancer source is called the "margin.”; col 8, lines 22-55); and 
combine the overlay frame with a color image frame depicting the scene to indicate the location of the reagent within the scene (col 8, lines 22-55, “Controller 226 converts the signals into displayable images for both the fluorescence and the FOV. Controller 226 will create a fluorescence image that may be displayed within the color scheme of a display system so that the fluorescence image may be registered within the image of the FOV. In some embodiments, the wavelengths of the fluorescence are outside the visible range, so controller 226 converts the fluorescence signal into a fluorescence designated color that is within the color scheme of the display system. In other embodiments, the wavelength of the fluorescence may be within the wavelengths of the imaging source and radiation from the imaging source that was returned from the field of view.”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 to incorporate the overlay of fluorescence structures within an image of the field of view as taught by Dunki-Jacobs because it enables the precise detection of main cancer sources such as a lump or tumor as well as cancerous cells in margin areas surrounding the source. This improvement in visualization enhances the effectiveness of diagnostics and associated treatments (Dunki-Jacobs, col 6, lines 8-32). 
Regarding claim 18, primary reference Blanquart ‘775 teaches all of the limitations of claim 1. Primary reference Blanquart ‘775 further fails to teach:
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent that is configured to adhere to a cancerous cell in a body, and wherein at least a portion of the reflected electromagnetic radiation sensed by the image sensor is a relaxation wavelength of the reagent
However, the analogous art of Dunki-Jacobs of a system for examining a patient based on varying wavelengths of excitation radiation (abstract) teaches:
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent that is configured to adhere to a cancerous cell in a body, and wherein at least a portion of the reflected electromagnetic radiation sensed by the image sensor is a relaxation wavelength of the reagent (col 4, lines 6-11; col 4, lines 50-54, “By use of the term "semiconductor nanoparticle" is meant any nanometer crystal or nanocrystal, cluster, nanosphere, nanorod, and/or nanocup of semiconductor compounds capable of emitting electromagnetic radiation upon excitation”; col 6, lines 2-5, mAb antibodies that bind to cancer cells; col 6, lines 8-32, “The fluorescent tagged mAb after binding to the cancer cells and being exposed to the fluorescence excitation beam of radiation will emit a fluorescence wavelength(s) that is then detected and displayed on the image display system. The image showing the location of the fluorescence on or within the area of the anatomy indicates to a surgeon where the cancerous cells are located, so that the cancerous cells can all be removed during surgery”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 to incorporate the fluorescing reagent adherence to cancerous cells as taught by Dunki-Jacobs because it enables the precise detection of main cancer sources such as a lump or tumor as well as cancerous cells in margin areas surrounding the source. This improvement in visualization enhances the effectiveness of diagnostics and associated treatments (Dunki-Jacobs, col 6, lines 8-32). 
Regarding claim 19, the combined references of Blanquart ‘775 and Dunki-Jacobs teach all of the limitations of claim 18. Primary reference Blanquart ‘775 further fails to teach:
wherein the image sensor is configured to sense the relaxation wavelength of the reagent to generate a fluorescence exposure frame, and wherein the controller is further configured to provide the fluorescence exposure frame to a corresponding system that identifies cancerous cells in the body based on the fluorescence exposure frame
However, the analogous art of Dunki-Jacobs of a system for examining a patient based on varying wavelengths of excitation radiation (abstract) teaches:
wherein the image sensor is configured to sense the relaxation wavelength of the reagent to generate a fluorescence exposure frame, and wherein the controller is further configured to provide the fluorescence exposure frame to a corresponding system that identifies cancerous cells in the body based on the fluorescence exposure frame (col 2, lines 42-49; col 4, lines 6-11; col 6, lines 8-32, “The fluorescent tagged mAb after binding to the cancer cells and being exposed to the fluorescence excitation beam of radiation will emit a fluorescence wavelength(s) that is then detected and displayed on the image display system. The image showing the location of the fluorescence on or within the area of the anatomy indicates to a surgeon where the cancerous cells are located, so that the cancerous cells can all be removed during surgery” this generation of fluorescence images is considered to be a fluorescence exposure frame because it images the emission of the fluorophore of the measured probe; see also col 7-9 for detailed fluorescence optical acquisition within the FOV).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 and Dunki-Jacobs to incorporate the determination of the cancerous cells based on fluorescence exposure frame as taught by Dunki-Jacobs because it enables the precise detection of main cancer sources such as a lump or tumor as well as cancerous cells in margin areas surrounding the source. This improvement in visualization enhances the effectiveness of diagnostics and associated treatments (Dunki-Jacobs, col 6, lines 8-32). 
Regarding claim 20, the combined references of Blanquart ‘775 and Dunki-Jacobs teach all of the limitations of claim 19. Primary reference Blanquart ‘775 further fails to teach:
wherein the cancerous cells are identifiable based on the reagent adhering to the cancerous cells
However, the analogous art of Dunki-Jacobs of a system for examining a patient based on varying wavelengths of excitation radiation (abstract) teaches:
wherein the cancerous cells are identifiable based on the reagent adhering to the cancerous cells (col 6, lines 8-32, “The fluorescent tagged mAb after binding to the cancer cells and being exposed to the fluorescence excitation beam of radiation will emit a fluorescence wavelength(s) that is then detected and displayed on the image display system. The image showing the location of the fluorescence on or within the area of the anatomy indicates to a surgeon where the cancerous cells are located, so that the cancerous cells can all be removed during surgery”).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart ‘775 as applied to claim 1 above, and further in view of Henley et al. (U.S. Pub. No. 20140288365) hereinafter Henley.
Regarding claim 16, primary reference Blanquart ‘775 teaches all of the limitations of claim 1. Primary reference Blanquart ‘775 further fails to teach:
wherein the controller is further configured to adjust a sequence of the pulses of electromagnetic radiation emitted by the emitter based on a threshold, wherein the threshold determines proper illumination of a scene in a light deficient environment
However, the analogous art of Henley of an illumination system with a light souce for use with an endoscope (abstract) teaches:
wherein the controller is further configured to adjust a sequence of the pulses of electromagnetic radiation emitted by the emitter based on a threshold, wherein the threshold determines proper illumination of a scene in a light deficient environment ([0026]-[0031], threshold value determines the illumination for an internal environment (light deficient)).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 to incorporate the adjustment of the pulse sequence based on a threshold for proper illumination in a light deficient environment as taught by Henley because it is preferable to have the light source off while not in use, because it prevents situations such as burning the patient due to misuse of an illumination system (Henley, [0021]-[0022]). Incorporating a threshold value automates this process and provides additional layer of safety for a user. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart ‘775 as applied to claim 1 above, and further in view of Zeng et al. (U.S. Pub. No. 20150366454) hereinafter Zeng.
Regarding claim 22, primary reference Blanquart ‘775 teaches all of the limitations of claim 1. Primary reference Blanquart ‘775 further fails to teach:
further comprising a filter that filters electromagnetic radiation having a wavelength from about 770 nm to about 790 nm
However, the analogous art of Zeng of a spectroscopy system for providing illumination light and reception signal imaging of reflected light (abstract) teaches:
further comprising a filter that filters electromagnetic radiation having a wavelength from about 770 nm to about 790 nm ([0007], filter provides illumination light up to 780 nm; claims 6 and 17).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 to incorporate the electromagnetic radiation filter for wavelengths within the 770 nm to 790 nm range as taught by Zeng because it enables the light source to be optimized such that no NIR components are generated which reduces stray wavelengths in the optical signal which increases the quality of the reflected illumination (Zeng, [0007]). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart ‘775 as applied to claim 1 above, and further in view of Durr et al. (U.S. Pub. No. 20150374210) hereinafter Durr. 
Regarding claim 24, primary reference Blanquart ‘775 teaches all of the limitations of claim 1. Primary reference Blanquart ‘775 further fails to teach:
further comprising a polarization filter located in a path of the pulses of electromagnetic radiation emitted by the emitter
However, the analogous art of Durr of a photometric endoscopic imaging device for imaging of body lumens and cavities (abstract) teaches:
further comprising a polarization filter located in a path of the pulses of electromagnetic radiation emitted by the emitter ([0051], “Linear polarizers were placed in front of the sources and objective lens in a cross-configuration to minimize specular reflection”; [0064], “System of multiple illumination sources is actuated 756 with a controller where more than one electromagnetic radiation sources capable of irradiating the object from different originating positions and/or different wavelengths, or a combination of positions and/or wavelengths”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the electromagnetic radiation emitter and image sensor system of Blanquart ‘775 to incorporate the polarization filter in a path of the electromagnetic radiation emitted as taught by Durr because the use of a polarizer minimizes specular reflection and provides a higher quality image, which enhances the diagnostic capabilities of the system (Durr, [0051]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793       

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791